Case 1:19-cv-11121-JGD Document 39 Filed 11/02/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,
Plaintiff,

Vv.

LETTER FROM ALEXANDER HAMILTON
TO THE MARQUIS DE LAFAYETTE DATED
JULY 21, 1780

Defendant.

CIVIL ACTION
NO. 19-cv-11121-JGD

 

ALDRICH L. BOSS, as Personal Representative for
The ESTATE OF STEWART R. CRANE,

and
COMMONWEALTH OF MASSACHUSETTS,

acting by and through THE MASSACHUSETTS
ARCHIVES,

ee Oe OO eae a ae ae aaa ae ae a eS eS aS

Claimants.

NOTICE OF APPEAL

Notice is hereby given that Aldrich t. Boss, as Personal Representative | the Claimant in the above-

 

named matter, hereby appeals to the United States Court of Appeals For the First Circuit from the Decision

and Order entered in this action on October 28, 2020

 

Date: November 2, 2020

Print name & address:
Ernest Edward Badway, Esq.
Fox Rothschild LLP
101 Park Avenue
New York, NY 10178

   
Case 1:19-cv-11121-JGD Document 39 Filed 11/02/20 Page 2 of 2

Certificate of Service

1, Emest Edward Badway . ceruify that | have caused a copy of this Notice of Appeal to be

 

served by mailing a copy of the same to AUSA Carol E. Head (recipient), at _U-S. Attomey’s Office,
Asset Forfeiture Unit, -
1 Courthouse Way, Boston. MAC2210 (address) on November 2, 2020

Date: Noveunlae 2, 20 2 O

   
  

Ernest Edward Badway . o. .
. certify that T have caused a copy of this Notice of Appeal

 

to be served by mailing a copy of the same to __442™ Hornstine, Asst. Attorney General

Office of Attorney General Maura Healey
One Ashburton Place. Boston. MA 02108

dae Ayo be, 2 2620

(recipient), at.

 

(address) on November 2. 2020 (date).

 
